cca_2019060408545121 id 6038c uilc number release date from sent tuesday june am to cc bcc subject question re 6038c good morning -------- you asked whether sec_6038c applies with respect to a transaction between a foreign_corporation that is engaged in the conduct_of_a_trade_or_business within the united_states and a shareholder of that foreign_corporation who is a related_party within the meaning of sec_6038a with respect to that foreign_corporation yes if the foreign shareholder does not agree to authorize the foreign_corporation to act as its agent as described in sec_6038c then the rules of sec_6038c apply with respect to certain transactions between the foreign_corporation and its shareholder see also sec_1_6038a-5 sec_1_6038a-1 provides that t his section and sec_1_6038a-2 through 6038a-7 provide rules for certain foreign- owned u s_corporations and foreign_corporations engaged in trade_or_business_within_the_united_states reporting corporations relating to information that must be furnished records that must be maintained and the authorization of the reporting_corporation to act as agent for related foreign persons for purposes of sec_7602 sec_7603 and sec_7604 that must be executed emphasis added sec_1_6038a-1 confirms that the term reporting_corporation as used in sec_1_6038a-1 through 6038a-7 applies for purposes of sec_6038c sec_1_6038a-1 after date a foreign_corporation engaged_in_a_trade_or_business_within_the_united_states at any time during a taxable_year is a reporting_corporation see sec_6038c for more information see form 1120-f u s income_tax return of a foreign_corporation and form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business and the corresponding instructions sec_1_6038a-6 provides that where records are obtainable on a timely and efficient basis under a tax_treaty or information exchange_agreement tiea the irs will generally make use of the tax_treaty or tiea to obtain the records prior to issuing a summons described in sec_6038a the exchange of information program office can provide additional information on whether a tax_treaty or tiea is in force with respect to a particular jurisdiction and whether records would be obtainable from that jurisdiction on a timely and efficient basis see irm summonses for foreign documents within the scope of sec_6038a require pre-issuance review by the lb_i technical specialist for the information gathering ipn who will coordinate with cc intl see irm please let us know if you have any additional question ----------------- ----------------- ---------------------- --------------------------------------------
